OPINION. Rice, Judge: The respondent determined, and we think correctly so, that the rental income received from the North Stafford Avenue property, owned by Nan M. Palmieri, was properly includible in petitioners’ gross income for the year in question. The respondent based his determination on the familiar and well established doctrine that the one who truly possesses the right to receive income is taxable thereon even though the actual receipt of the income is channeled directly into the hands of another. Lucas v. Earl, 281 U. S. 111 (1930); Helvering v. Horst, 311 U. S. 112 (1940); and Helvering v. Eubank, 311 U. S. 122 (1940). While there is a certain equitable appeal in the position in which the petitioners find themselves, we can see no difference in principle in their situation here and in the ordinary type of anticipatory assignment case. Clearly, if they had simply had the rent from a piece of property paid directly to the mother, such arrangement would have been an anticipatory assignment of rental income on which petitioners would have been taxable. We are unable to distinguish that situation from the one actually before us here. Decision will be entered under Rule 50.